The court adjourned on the 8th day of August. The statement of facts was filed on the 8th day of September, — thirty days after court adjourned. This is a County Court case. Under the decisions of this court this statement of facts can not be considered, the law requiring that it should be filed within twenty days after adjournment of court. The bills of exceptions are in the same condition. With the record in this condition there is nothing to review. Therefore, the judgment is affirmed.
Affirmed.